United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0487
Issued: May 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On January 1, 2015 appellant filed a timely appeal from a November 24, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received a $1,407.78 overpayment of compensation
for the period April 16, 2013 to June 27, 2014 due to an incorrect pay rate; (2) whether OWCP
abused its discretion in denying waiver of the overpayment; and (3) whether OWCP properly
recovered the amount of overpayment from appellant’s schedule award issued
December 31, 2014.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on February 23, 2013 appellant, then a 53-year-old mail processing
clerk, developed bilateral carpal tunnel syndrome as a result of his federal employment duties.
On August 6, 2013 appellant filed Forms CA-7 for compensation beginning April 13,
2013 and continuing.2
In an August 14, 2013 (Form CA-110) telephone note, a claims examiner reported that
appellant was entitled to 1.5 hours of Sunday premium for work from his 5:00 p.m. to 1:30 a.m.
Saturday shift.
In an August 14, 2013 pay rate memorandum, OWCP noted that appellant worked
40 hours per week full time with the fixed schedule of Tuesday through Saturday from 5:00 p.m.
to 1:30 a.m. Appellant’s pay rate date was noted as April 16, 2013, the date disability began,
with an annual salary of $53,840.00. His annual salary was divided by 52 to calculate a weekly
rate of $1,035.38. Appellant’s annual Sunday premium of $1,795.86 was divided by 52 to
calculate a weekly rate of $34.54 a week for the 1.5 hours a week of Sunday work. The claims
examiner noted that appellant was receiving Sunday premium because his fixed schedule shift on
Saturday night rolled into Sunday, resulting in 1.5 hours of Sunday premium per week.
Appellant’s weekly night differential was determined to be 10 percent of $25.88 per hour times
35 hours a week at night differential to equal $90.60. Combining the weekly base pay rate of
$1,035.38 to the weekly Sunday premium of $34.54 and the weekly night differential of $90.60,
his pay rate totaled $1,160.52.
Appellant received wage-loss compensation for temporary total disability from April 16,
2013 to February 3, 2014, and partial disability during the period February 4 through June 27,
2014 after he returned to part-time light-duty work.3
On September 24, 2014 appellant filed a claim for a schedule award (Form CA-7).
In a preliminary determination dated October 24, 2014, OWCP found that an
overpayment of $1,407.78 arose from April 16, 2013 to June 27, 2014, because appellant was
paid at an incorrect pay rate. It found him without fault and explained that he should have
received compensation based on a weekly pay rate of $1,101.76 instead of $1,160.52. OWCP
explained that the initial weekly pay rate had included incorrect amounts for Sunday premium
and night differential, resulting in a weekly overpayment of $58.76. It based its pay rate
calculation on the date disability began, April 16, 2013 and noted that appellant worked a fixed
2

On the reverse side of the form, the employing establishment’s human resource specialist reported that appellant
worked 40 hours per week and stopped work on April 13, 2013. As of April 13, 2013, appellant’s base pay rate was
$53,840.00 per year, $1,795.86 per year for Sunday premium, and $1,870.89 per year for night differential.
3

The Board notes that, on March 6, 2014, OWCP issued a preliminary finding that an overpayment of $630.38
arose from January 12 to February 8, 2014 because appellant had returned to work on February 4, 2014 for four
hours a day, but continued to receive wage-loss compensation. On March 27, 2014 OWCP informed him that it had
received his check for $630.38 as repayment of his overpayment of compensation. Appellant’s overpayment
account was deemed fully liquidated and administratively closed.

2

schedule and was entitled to the same amount of Sunday premium and night differential
regularly.4 However, the employing establishment provided a yearly amount for these premiums
when OWCP should have requested the weekly, or hourly amounts. Moreover, OWCP
calculated 10 percent of the night differential, but this figure was not verified by the employing
establishment as being correct.
Hourly rates were then obtained from the employing establishment which established an
hourly pay rate of $6.45 for Sunday premium and an hourly rate of $1.62 for night differential.
At $6.45 per hour for 1.5 hours per week, appellant was entitled to $9.68 weekly for Sunday
premium. For the night differential, at $1.62 per hour for 35 hours per week, he was entitled to
$56.70 weekly. Adding the weekly base pay rate of $1,035.38 with the new $9.68 weekly
Sunday premium rate and $56.70 weekly night differential rate, a weekly pay rate of $1,101.76
was obtained. A memorandum containing the calculation of the noted overpayment for the
period April 16, 2013 to June 27, 2014, explained that appellant was paid $40,708.46 when he
was actually entitled to $39,300.68, resulting in an overpayment of $1,407.78. Appellant was
informed that, if he wished a waiver of the overpayment, he was to submit financial information
and a completed overpayment recovery questionnaire (OWCP-20) within 30 days.
On November 10, 2014 appellant contested the overpayment decision and requested a
waiver of recovery of the overpayment. He stated that the $6.45 hourly Sunday premium and
$1.62 hourly night differential rates were correct. However, appellant argued that he was
entitled to 8 hours per week for Sunday premium as opposed to the 1.5 hours weekly rate
calculated by OWCP in its overpayment decision, alleging that when any period of a daily shift
includes Sunday premium pay, the entire daily shift is to be paid at the Sunday premium pay
rate. No other evidence was provided and he did not submit the overpayment recovery
questionnaire with supporting financial documentation.
By decision dated November 24, 2014, OWCP affirmed the overpayment in the amount
of $1,407.78 for the period April 16, 2013 to June 27, 2014, because appellant had been paid at
an incorrect pay rate. As to his argument regarding Sunday premium pay, it noted that pay rate
information had to be based on that furnished by the employing establishment. OWCP found
that appellant was without fault in the creation of the overpayment, but denied waiver of
recovery because he had failed to submit the requested OWCP-20 form and financial
documentation to determine his income, expenses, liabilities, or funds. It requested payment of
the full amount within 30 days.5

4

The senior claims examiner used April 16, 2013, the date disability began, to calculate appellant’s pay rate
which was determined to be more than the February 23, 2013 date-of-injury rate.
5

By decision dated December 31, 2014, OWCP granted appellant a schedule award claim for two percent
permanent impairment of the right upper extremity (hand) and one percent permanent impairment of the left upper
extremity (hand). It determined that he was entitled to $6,048.66 for the period September 2 to October 23, 2014,
but as he had an outstanding overpayment amount of $1,407.78, OWCP deducted that amount from his $6,048.66
schedule award, resulting in a $4,640.88 schedule award. By letter dated December 31, 2014, OWCP informed
appellant that his overpayment of $1,407.78 was withheld from his schedule award and thus, repaid in full. The
overpayment account was deemed fully liquidated and closed.

3

LEGAL PRECEDENT
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.6 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”7
An employee is paid compensation for total disability equal to a percentage of his or her
monthly pay.8 To calculate monthly pay, the initial issue is the determination of the specific time
when the employee’s monthly pay will be calculated. Under 5 U.S.C. § 8101(4), the monthly
pay is determined at the time of injury, the time disability begins, or the time compensable
disability recurs, if the recurrence begins more than six months after a return to regular full-time
employment.
Once the proper time period is determined, the pay rate is determined under 5 U.S.C.
§ 8114(d). This section provides a specific methodology for determining pay rate:
“(1) If the employee worked in the employment in which he was employed at the
time of his injury during substantially the whole year immediately preceding the
injury and the employment was in a position for which an annual rate of pay-(A) was fixed, the average annual earnings are the annual rate of pay.”
OWCP procedures further provide that night or shift differential is to be included in the
pay rate determination and it is to also include any extra compensation for Sunday or holiday
work paid to regular employees of the postal service.9 The procedures note that extra
compensation for performing work on Sundays or holidays paid to regular employees of the
postal service will be included in computing an employee’s pay rate.10 It also notes, citing
5 U.S.C. § 5546(a), that for health professionals working for the Department of Veterans Affairs,
extra pay is usually paid when an employee’s regular work schedule includes an eight-hour

6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

Supra note 4 at § 8106(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rate, Chapter 2.900.6(b)(3)
(March 2011).
10

Id.

4

period, any part of which falls on a Sunday or described as being within the period commencing
at 12:00 a.m. Saturday and ending at 12:00 a.m. Sunday.11
5 U.S.C. § 5546(a) states that “[a]n employee who performs work during a regularly
scheduled [eight]-hour period of service which is not overtime work as defined by section
5542(a) of this title a part of which is performed on Sunday is entitled to pay for the entire period
of service at the rate of his basic pay, plus premium pay at a rate equal to 25 percent of his rate of
basic pay.”12
ANALYSIS
The Board finds that this case is not in posture for a decision. The case must be
remanded to OWCP for further development.13
In its November 24, 2014 preliminary determination, OWCP provided a discussion of the
amounts of premium pay appellant received annually in addition to base pay. It explained that
the initial weekly pay rate had included incorrect amounts for Sunday premium and night
differential, resulting in a weekly overpayment of $58.76. At $6.45 per hour for 1.5 hours per
week, OWCP determined that appellant was entitled to $9.68 weekly for Sunday premium for
1.5 hours of Sunday premium pay weekly because his Saturday shift spanned from 5:00 p.m. to
1:30 a.m., establishing Sunday work from 12:00 a.m. to 1:30 a.m.
Appellant contested the preliminary overpayment decision and stated that, although the
$6.45 Sunday premium and $1.62 night differential hourly rates were correct, he argued that he
was entitled to 8 hours per week for Sunday premium as opposed to the 1.5 hours used by
OWCP.
The Board finds that the November 24, 2014 OWCP decision failed to address
appellant’s argument and did not provide adequate facts and findings for its determination that he
received a $1,407.78 overpayment for the period April 16, 2013 to June 27, 2014.14
In the November 24, 2014 decision, OWCP generally stated that appellant’s pay rate
“must be determined according to pay rate information furnished by the employing
establishment.” No further explanation was provided. In the absence of a detailed explanation
as to the proper handling of Sunday premium pay the Board will remand the case to OWCP for

11

See supra note 9 at Chapter 2.900.6(b)(4) as it relates to health professionals working for the Department of
Veterans Affairs. See also generally Paul W. Catalano, 24 ECAB 170 (1973).
12

5 U.S.C. § 5546(a).

13

A.F., Docket No. 13-1514 (issued September 25, 2014).

14

5 U.S.C. § 8124(a) provides that OWCP shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
shall contain findings of fact and a statement of reasons.

5

further development of appellant’s pay rate, as to the fact, and amount of the claimed
overpayment of compensation.15
Upon remand, OWCP shall determine appellant’s pay rate and, after such further
development as necessary, issue a de novo decision containing findings of fact and a statement of
reasons.
CONCLUSION
The Board finds that the case is not in posture for a decision as to fact and amount of
overpayment.
ORDER
IT IS HEREBY ORDERED THAT the November 24, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.16
Issued: May 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

Given the disposition of this case, a determination on eligibility for waiver of recovery of the overpayment and
recovery of the overpayment, by deducting the amount of overpayment from his December 31, 2014 schedule
award, is premature.
16

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

